Exhibit 10.8

 

 

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This Second Amendment (the “Second Amendment”) to that certain Employment
Agreement between Seres Therapeutics, Inc., a Delaware corporation (together
with any successor thereto, the “Company”), and Roger J. Pomerantz, M.D. (the
“Executive”) dated as of June 12, 2015, as amended (the “Employment Agreement”)
is made as of March 7, 2018 (the “Amendment Date”), by and between the Company
and the Executive.

WHEREAS, the Company and the Executive desire to amend the terms of the
Employment Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree to
the following:

1.Amendment to the Employment Agreement.  Effective as of the Amendment Date,
the Employment Agreement is hereby amended as follows:

(a)The second sentence of Section 2(b) of the Employment Agreement is hereby
amended and restated in its entirety to read as follows:

“Executive’s annual incentive compensation under such incentive program (the
“Annual Bonus”) shall be targeted at 55% of Executive’s Annual Base Salary.”

2.References.  The references to “this Agreement” in the Employment Agreement
shall mean the Employment Agreement, as amended by this First Amendment.

3.No Other Amendment.  Except as expressly set forth in this First Amendment,
the Employment Agreement shall remain unchanged and shall continue in full force
and effect according to its terms.

4.Counterparts.  This First Amendment may be executed in several counterparts,
each of which shall be deemed an original and all of which together shall
constitute one document.

5.Governing Law.  This First Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without giving
effect to any choice or conflict of laws provision or rule that would cause the
application of the laws of any other jurisdiction).

6.Headings.  The headings in this First Amendment are for reference purposes
only and will not in any way affect the meaning or interpretation of this First
Amendment.  

7.Entire Agreement.  This First Amendment constitutes the entire agreement among
the parties concerning the subject matter hereof and supersedes any prior
representations, understandings or agreements.




 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
Amendment Date.

 

SERES THERAPEUTICS, INC.

 

 

 

By:

 

/S/ Eric D. Shaff

Name:

 

Eric D. Shaff

Title:

 

Executive Vice President, Chief Operating and Financial Officer

 

EXECUTIVE

 

 

 

 

 

/S/ Roger J. Pomerantz, M.D.

 

 

Roger J. Pomerantz, M.D.

 

2

